          Case 2:14-cr-00832-KG Document 106 Filed 06/26/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                                   CR No. 14-832 KG

MARTIN LLANTADA,

       Defendant.

                                     ORDER TO RESPOND

       This matter comes before the Court sua sponte on Defendant’s Motion for Compassionate

Release (Doc. 104). The Court will direct the United States to respond to Defendant’s motion.

The United States’ response shall include relevant information regarding Defendant’s medical

records, disciplinary records, percentage of his sentence already served, projected release date,

and documentation regarding whether he has requested compassionate release or home detention

from the Bureau of Prisons or the warden of his current detention facility.

       IT IS HEREBY ORDERED that the Clerk is directed to forward to the United States a

copy of Defendant’s motion together with a copy of this order;

       IT IS FURTHER ORDERED that the United States shall respond to Defendant’s Motion

for Compassionate Release (Doc. 104) within fourteen (14) days of entry of this Order.




                                              ______________________________________
                                              UNITED STATES DISTRICT JUDGE
